                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                             3:20-cr-289-MOC-DCK-1

               UNITED STATES OF AMERICA,                    )
                                                            )
                                                            )
               Vs.                                          )             ORDER
                                                            )
               BOBBY RAY TRAMMEL, JR.,                      )
                                                            )
                               Defendant.                   )


                       THIS MATTER is before the Court on Defendant’s Second Motion to Extend Deadline

              to Provide the Presentence Investigation Report Forms to the United States Probation Office.

              (#26). Having considered the motion and reviewed the pleadings, the Court enters the following

              Order.

                                                        ORDER

                       IT IS, THEREFORE, ORDERED that Defendant’s Second Motion to Extend Deadline

              to Provide the Presentence Investigation Report Forms to the United States Probation Office

              (#26) is GRANTED, and Defendant shall be granted an additional 7 days in which to provide

              the presentence investigation report forms.




Signed: December 10, 2020




                       Case 3:20-cr-00289-MOC-DCK Document 28 Filed 12/10/20 Page 1 of 1
